Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 06/03/2022.  Claims 19-49 are pending and have been examined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/03/2022, with respect to the priority date of the claims have been fully considered and are persuasive.  The priority date of claims 19-49 is 06/16/2009. 
Applicant's arguments with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive.  
Applicant argues that the combination of Boston (US 2004/0003413) and Goldeen (US 2010/0223646) does not disclose the claim limitation “the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers.”  The examiner respectfully disagrees.  Boston discloses highlighting a listing of an anchor program 1420 in a guide 1400 (Fig. 14, [0100]-[0102]).  Goldeen discloses highlighting both text and artwork of a program in a graphical user interface listing of programs (Figs. 4 and 17, [0045], [0061], [0087]).  The combination results in the highlighted text and artwork of Goldeen displayed in the guide interface of Boston for the benefit of presenting additional information corresponding to the content listing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 24, 28-30, 35, 36, 40, 42-44, 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,255,955 in view of Goldeen et al. (US 2010/0223646), herein Goldeen.  For example, note the following relationship between claim 1 of the instant application and the patented claims.
Application No. 17/565,200
U.S. Patent No. 8,255,955
19. A method comprising: 
1. A method comprising: 
identifying a set of media asset identifiers that are associated with a plurality of media assets to include in a user interface display, wherein each of the set of media asset identifiers comprises a text portion associated with one of the plurality of media assets; 
determining a set of program listings to include in the page view, each program listing in the set of program listings containing at least a program name; 

selecting a media asset identifier corresponding to one of the plurality of media assets based on one or more criteria; 
after determining the set of program listings, selecting a particular program listing from the set of program listings based on the selection criteria; and 

generating for display a user interface display that comprises the set of media asset identifiers and the selected media asset identifier, wherein the selected media asset identifier comprises text that are more prominent than text and artwork included in the set of media asset identifiers.
while causing the set of program listings to be displayed on a display, causing the particular program listing to be highlighted on the display by being visually distinguishable from other program listings in the set of program listings; 



However, the patented claims do not explicitly teach each of the set of media asset identifiers comprises a text portion and an artwork portion associated with one of the plurality of media assets; and the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers.
In an analogous art, Goldeen, which discloses a system for video distribution, clearly teaches each of the set of media asset identifiers comprises a text portion and an artwork portion associated with one of the plurality of media assets; and the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers. (Figs. 4 and 17: Each listed media item is associated with text and an image and the designated media item is highlighted, [0045], [0061], [0087].)
Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by each of the set of media asset identifiers comprises a text portion and an artwork portion associated with one of the plurality of media assets; and the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers, as taught by Goldeen, for the benefit of presenting additional information about each content listing to the user.
Claim 24 of the application corresponds to claim 1 of the patent.
Claim 28 of the application corresponds to claim 6 of the patent.
Claim 29 of the application corresponds to claim 4 of the patent.
Claim 30 of the application corresponds to claim 3 of the patent.
Claim 35 of the application corresponds to claim 1 of the patent.
Claim 36 of the application corresponds to claim 1 of the patent.
Claim 40 of the application corresponds to claim 1 of the patent.
Claim 42 of the application corresponds to claim 6 of the patent.
Claim 43 of the application corresponds to claim 4 of the patent.
Claim 44 of the application corresponds to claim 3 of the patent.
Claim 48 of the application corresponds to claim 1 of the patent.
Claim 49 of the application corresponds to claim 1 of the patent in view of figures 4, 17 and paragraphs [0045], [0061], [0087] of Goldeen.
Claims 20-23 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,255,955 in view of Goldeen et al. (US 2010/0223646) in view of Fahey et al. (US 2010/0251300), herein Fahey.  
Consider claim 20, the patented claims combined with Goldeen clearly teaches the text and artwork included in the selected media asset identifier that are more prominent than text and artwork included in the set of media asset identifiers.
However, the patented claims combined with Goldeen does not explicitly teach text that is larger than text included in the set of media asset identifiers.
In an analogous art, Fahey, which discloses a system for video distribution, clearly teaches text that is larger than text included in the set of media asset identifiers. (The highlighted program listing is displayed with bold text, [0026].)
Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims combined with Goldeen by text that is larger than text included in the set of media asset identifiers, as taught by Fahey, to achieve the predictable result of distinguishing the program listing.
Claim 21 of the application corresponds to claim 1 of the patent in view of Fahey paragraph [0026].
Claim 22 of the application corresponds to claim 1 of the patent in view of Fahey paragraph [0026].
Claim 23 of the application corresponds to claim 1 of the patent in view of Fahey paragraph [0026].
Claim 37 of the application corresponds to claim 1 of the patent in view of Fahey paragraph [0026].
Claim 38 of the application corresponds to claim 1 of the patent in view of Fahey paragraph [0026].
Claim 39 of the application corresponds to claim 1 of the patent in view of Fahey paragraph [0026].
Claims 25-27, 31-34, 41 and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,255,955 in view of Goldeen et al. (US 2010/0223646) in view of Boston et al. (US 2004/0003413), herein Boston.  
Consider claim 25, the patented claims combined with Goldeen clearly teaches the text included in the selected media asset identifier comprises a text portion.
However, the patented claims combined with Goldeen does not explicitly teach the text included in the selected media asset identifier comprises a text portion that includes more metadata concerning the one of the plurality of media assets than any metadata included as part of the text portions of the set of media asset identifiers.
In an analogous art, Boston, which discloses a system for video distribution, clearly teaches the text included in the selected media asset identifier comprises a text portion that includes more metadata concerning the one of the plurality of media assets than any metadata included as part of the text portions of the set of media asset identifiers. (Fig. 14: Description window 1430, [0101] Boston)
Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims combined with Goldeen by the text included in the selected media asset identifier comprises a text portion that includes more metadata concerning the one of the plurality of media assets than any metadata included as part of the text portions of the set of media asset identifiers, as taught by Boston, to achieve the predictable result of distinguishing the program listing.
Claim 26 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0104], [0105].
Claim 27 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0101].
Claim 31 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0053], [0117].
Claim 32 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0104].
Claim 33 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0117].
Claim 34 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0074].
Claim 41 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0101].
Claim 45 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0053], [0117].
Claim 46 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0104].
Claim 47 of the application corresponds to claim 1 of the patent in view of Goldeen and Boston paragraphs [0104], [0117].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 24-36 and 40-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boston et al. (US 2004/0003413), herein Boston, in view of Goldeen et al. (US 2010/0223646), herein Goldeen.
Consider claim 19, Boston clearly teaches a method comprising:

identifying a set of media asset identifiers that are associated with a plurality of media assets to include in a user interface display, wherein each of the set of media asset identifiers comprises a text portion associated with one of the plurality of media assets; (Figs. 5 and 14: On-screen guide is displayed based on the edit schedule and includes text associated with each content item, [0058], [0059], [0099]-[0103].)

selecting a media asset identifier corresponding to one of the plurality of media assets based on one or more criteria; (Fig. 18: A sponsored program is selected, [0116]-[0120].)

generating for display a user interface display that comprises the set of media asset identifiers and the selected media asset identifier, wherein the selected media asset identifier comprises text that are more prominent than text included in the set of media asset identifiers. (Fig. 14: The sponsored program is displayed as the highlighted anchor program 1420, [0101], [0102])

However, Boston does not explicitly teach each of the set of media asset identifiers comprises a text portion and an artwork portion associated with one of the plurality of media assets; and the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers.

In an analogous art, Goldeen, which discloses a system for video distribution, clearly teaches each of the set of media asset identifiers comprises a text portion and an artwork portion associated with one of the plurality of media assets; and the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers. (Figs. 4 and 17: Each listed media item is associated with text and an image and the designated media item is highlighted, [0045], [0061], [0087].)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Boston by each of the set of media asset identifiers comprises a text portion and an artwork portion associated with one of the plurality of media assets; and the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers, as taught by Goldeen, for the benefit of presenting additional information about each content listing to the user.

Consider claim 24, Boston combined with Goldeen clearly teaches the text and artwork included in the selected media identifier that are more prominent than text and artwork included in the set of media asset identifiers comprises a title of the selected media asset identifier. (Figs. 5 and 14: Title 550, [0059] Boston)

Consider claim 25, Boston combined with Goldeen clearly teaches the text included in the selected media asset identifier comprises a text portion that includes more metadata concerning the one of the plurality of media assets than any metadata included as part of the text portions of the set of media asset identifiers. (Fig. 14: Description window 1430, [0101] Boston)

Consider claim 26, Boston combined with Goldeen clearly teaches the one or more criteria comprises selection criteria, received over a network, that identifies one or more programs or one or more content providers. (Fig. 15: Sponsorship data is transmitted to DVRs 1550, [0104], [0105] Boston.)

Consider claim 27, Boston combined with Goldeen clearly teaches the selected media asset identifier is displayed in a top-most position in the display. (Fig. 14: Description window 1430, [0101] Boston)

Consider claim 28, Boston combined with Goldeen clearly teaches receiving input requesting a new display; in response to receiving the input request a new display, determining a second set of media asset identifiers to include in the new display, the second set of media asset identifiers comprising at least one different media asset identifier from the displayed set of media asset identifiers; generating for display the second set of media asset identifiers while continuing to display the selected media asset identifier comprising text and artwork that are more prominent than text and artwork included in the set of media asset identifiers. (At a time later than the first request to display the guide the user may again request a display of the guide.  At this later time the edit schedule 500 may have been updated resulting in a second set of program listings being selected for display, [0058]-[0059], and a second sponsored program being selected as the anchor program, [0116]-[0118]. Boston)

Consider claim 29, Boston combined with Goldeen clearly teaches the one or more criteria comprise a first selection criterion and a second selection criterion, and wherein the method further comprises: determining that a plurality of media asset identifiers corresponding to a plurality of media assets match the first selection criterion; in response to determining that the plurality of the media asset identifiers match the first selection criterion, evaluating the plurality of the media asset identifiers with respect to the second selection criterion; determining that the selected media asset identifier matches the second selection criterion and, in response, performing the selecting of the selected media asset identifier. (If more than one program is selected in step 1825 then the program is selected based on selection rules, [0117] Boston.)

Consider claim 30, Boston combined with Goldeen clearly teaches the first criterion is existence of an agreement with a content provider to display one or more media asset identifiers associated with the content provider with text and artwork that are more prominent than text and artwork included in the set of media asset identifiers; wherein the second criterion is a highest value-to-page view ratio; and wherein the selected media asset identifier matching the second selection criterion comprises the selected media asset identifier having a highest value-to-page view ratio of the plurality of the media asset identifiers. (The ranking of the programs may be based on the amount of money the sponsor paid, [0117] Boston.)

Consider claim 31, Boston combined with Goldeen clearly teaches the selecting a media asset identifier corresponding to one of the plurality of media assets based on the one or more criteria comprises selecting the media asset identifier based on demographics or geographic location of a user. (Fig. 3, [0053], [0117] Boston)

Consider claim 32, Boston combined with Goldeen clearly teaches the selecting a media asset identifier corresponding to one of the plurality of media assets based on the one or more criteria comprises selecting the media asset identifier based on an agreement with a content provider to display one or more media asset identifiers associated with the content provider with text and artwork that are more prominent than text and artwork included in the set of media asset identifiers. (Sponsors 1510 form an agreement to highlight the sponsored program, [0104] Boston.)

Consider claim 33, Boston combined with Goldeen clearly teaches the agreement comprises payment from the content provider for displaying the one or more media asset identifiers associated with the content provider with text and artwork that are more prominent than text and artwork included in the set of media asset identifiers. (Sponsors pay to sponsor program listings, [0104], [0117] Boston.)

Consider claim 34, Boston combined with Goldeen clearly teaches
determining, based on history data for a user profile, a number of times the selected media asset identifier was displayed with text and artwork that are more prominent than text and artwork included in other displayed media asset identifiers; (A counter records the number of times the selected commercial is displayed, [0074] Boston.) determining that the number of times is less than a predetermined number of times the selected media asset is to be displayed with text and artwork more prominent than text and artwork included in other displayed media asset identifiers and, in response, performing the selecting of the media asset identifier. (The number of times the commercial can be displayed is limited, [0067] Boston.)

Consider claim 35, Boston combined with Goldeen clearly teaches the display of the set of media asset identifiers including the selected media asset identifier with text and artwork that are more prominent than text and artwork included in the set of media asset identifiers is displayed automatically without user input that identifies the selected media asset identifier. (Fig. 18, [0116]-[0119] Boston)

Consider claim 36, Boston clearly teaches a system comprising:

a memory storing media asset identifiers; control circuitry (Fig. 30, [0059], [0089], [0168]-[0171]) configured to:

identify a set of media asset identifiers that are associated with a plurality of media assets to include in a user interface display, wherein each of the set of media asset identifiers comprises a text portion associated with one of the plurality of media assets; (Figs. 5 and 14: On-screen guide is displayed based on the edit schedule and includes text associated with each content item, [0058], [0059], [0099]-[0103].)

select a media asset identifier corresponding to one of the plurality of media assets based on one or more criteria; (Fig. 18: A sponsored program is selected, [0116]-[0120].)

generate for display a user interface display that comprises the set of media asset identifiers and the selected media asset identifier, wherein the selected media asset identifier comprises text that are more prominent than text and artwork included in the set of media asset identifiers. (Fig. 14: The sponsored program is displayed as the highlighted anchor program 1420, [0101], [0102])

However, Boston does not explicitly teach each of the set of media asset identifiers comprises a text portion and an artwork portion associated with one of the plurality of media assets; and the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers.

In an analogous art, Goldeen, which discloses a system for video distribution, clearly teaches each of the set of media asset identifiers comprises a text portion and an artwork portion associated with one of the plurality of media assets; and the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers. (Figs. 4 and 17: Each listed media item is associated with text and an image and the designated media item is highlighted, [0045], [0061], [0087].)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Boston by each of the set of media asset identifiers comprises a text portion and an artwork portion associated with one of the plurality of media assets; and the selected media asset identifier comprises text and artwork that are more prominent than text and artwork included in the set of media asset identifiers, as taught by Goldeen, for the benefit of presenting additional information about each content listing to the user.

Consider claim 40, Boston combined with Goldeen clearly teaches the text and artwork included in the selected media identifier that are more prominent than text and artwork included in the set of media asset identifiers comprises a title of the selected media asset identifier. (Figs. 5 and 14: Title 550, [0059] Boston)

Consider claim 41, Boston combined with Goldeen clearly teaches the text included in the selected media asset identifier comprise a text portion that includes more metadata concerning the one of the plurality of media assets than any metadata included as part of the text portions of the set of media asset identifiers. (Fig. 14: Description window 1430, [0101] Boston)

Consider claim 42, Boston combined with Goldeen clearly teaches the control circuitry is further configured to: receive input requesting a new display; in response to receiving the input request a new display, determine a second set of media asset identifiers to include in the new display, the second set of media asset identifiers comprising at least one different media asset identifier from the displayed set of media asset identifiers; generate for display the second set of media asset identifiers while continuing to display the selected media asset identifier comprising text and artwork that are more prominent than text and artwork included in the set of media asset identifiers. (At a time later than the first request to display the guide the user may again request a display of the guide.  At this later time the edit schedule 500 may have been updated resulting in a second set of program listings being selected for display, [0058]-[0059], and a second sponsored program being selected as the anchor program, [0116]-[0118]. Boston)

Consider claim 43, Boston combined with Goldeen clearly teaches the one or more criteria comprise a first selection criterion and a second selection criterion, and wherein the control circuitry is further configured to: determine that a plurality of media asset identifiers corresponding to a plurality of media assets match the first selection criterion; in response to determining that the plurality of the media asset identifiers match the first selection criterion, evaluate the plurality of the media asset identifiers with respect to the second selection criterion; determine that the selected media asset identifier matches the second selection criterion and, in response, performing the selecting of the selected media asset identifier. (If more than one program is selected in step 1825 then the program is selected based on selection rules, [0117] Boston.)

Consider claim 44, Boston combined with Goldeen clearly teaches the first criterion is existence of an agreement with a content provider to display one or more media asset identifiers associated with the content provider with text and artwork that are more prominent than text and artwork included in the set of media asset identifiers; wherein the second criterion is a highest value-to-page view ratio; and wherein the selected media asset identifier matching the second selection criterion comprises the selected media asset identifier having a highest value-to-page view ratio of the plurality of the media asset identifiers. (The ranking of the programs may be based on the amount of money the sponsor paid, [0117] Boston.)

Consider claim 45, Boston combined with Goldeen clearly teaches the selecting a media asset identifier corresponding to one of the plurality of media assets based on the one or more criteria comprises selecting the media asset identifier based on demographics or geographic location of a user. (Fig. 3, [0053], [0117] Boston)

Consider claim 46, Boston combined with Goldeen clearly teaches the selecting a media asset identifier corresponding to one of the plurality of media assets based on the one or more criteria comprises selecting the media asset identifier based on an agreement with a content provider to display one or more media asset identifiers associated with the content provider with text and artwork that are more prominent than text and artwork included in the set of media asset identifiers. (Sponsors 1510 form an agreement to highlight the sponsored program, [0104] Boston.)

Consider claim 47, Boston combined with Goldeen clearly teaches the agreement comprises payment from the content provider for displaying the one or more media asset identifiers associated with the content provider with text and artwork that are more prominent than text and artwork included in the set of media asset identifiers. (Sponsors pay to sponsor program listings, [0104], [0117] Boston.)

Consider claim 48, Boston combined with Goldeen clearly teaches the display of the set of media asset identifiers including the selected media asset identifier with text and artwork that are more prominent than text and artwork included in the set of media asset identifiers is displayed automatically without user input that identifies the selected media asset identifier. (Fig. 18, [0116]-[0119] Boston)

Consider claim 49, Boston combined with Goldeen clearly teaches generating for display the text and the artwork of the selected media asset identifier that is more prominent than the text and the artwork included in the set of media asset identifiers comprises the text and the artwork of the selected media asset identifier both being highlighted. (Figs. 4 and 17: Each listed media item is associated with text and an image and the designated media item is highlighted, [0045], [0061], [0087].)

Claims 20-23 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boston et al. (US 2004/0003413) in view of Goldeen et al. (US 2010/0223646) in view of Fahey et al. (US 2010/0251300), herein Fahey.
Consider claim 20, Boston combined with Goldeen clearly teaches the text and artwork included in the selected media asset identifier that are more prominent than text and artwork included in the set of media asset identifiers.

However, Boston combined with Goldeen does not explicitly teach text that is larger than text included in the set of media asset identifiers.

In an analogous art, Fahey, which discloses a system for video distribution, clearly teaches text that is larger than text included in the set of media asset identifiers. (The highlighted program listing is displayed with bold text, [0026].)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Boston combined with Goldeen by text that is larger than text included in the set of media asset identifiers, as taught by Fahey, to achieve the predictable result of distinguishing the program listing.

Consider claim 21, Boston combined with Goldeen and Fahey clearly teaches the text that is larger than text included in the set of media asset identifiers comprises text that is bolded. (The highlighted program listing is displayed with bold text, [0026] Fahey.)

Consider claim 22, Boston combined with Goldeen and Fahey clearly teaches the text and artwork included in the selected media asset identifier that are more prominent than text and artwork included in the set of media asset identifiers comprises text that is in a different font than text included in the set of media asset identifiers. (The highlighted program listing is displayed with bold text, [0026] Fahey.)

Consider claim 23, Boston combined with Goldeen and Fahey clearly teaches the text and artwork included in the selected media asset identifier that are more prominent than text and artwork included in the set of media asset identifiers comprises text that is in a different color than text included in the set of media asset identifiers. (The highlighted program listing is displayed with differently colored text, [0026] Fahey.)

Consider claim 37, Boston combined with Goldeen and Fahey clearly teaches the text and artwork included in the selected media asset identifier that are more prominent than text and artwork included in the set of media asset identifiers comprises text that is bolded with respect to text included in the set of media asset identifiers. (The highlighted program listing is displayed with bold text, [0026] Fahey.)

Consider claim 38, Boston combined with Goldeen and Fahey clearly teaches the text and artwork included in the selected media asset identifier that are more prominent than text and artwork included in the set of media asset identifiers comprises text that is in a different font than text included in the set of media asset identifiers. (The highlighted program listing is displayed with bold text, [0026] Fahey.)

Consider claim 39, Boston combined with Goldeen and Fahey clearly teaches the text and artwork included in the selected media asset identifier that are more prominent than text and artwork included in the set of media asset identifiers comprises text that is in a different color than text included in the set of media asset identifiers. (The highlighted program listing is displayed with differently colored text, [0026] Fahey.)



Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425